Title: From George Washington to John Rutledge, 1 July 1795
From: Washington, George
To: Rutledge, John


          
            Dear Sir
            Philadelphia 1st July 1795.
          
          Your private letter of the 18th ulto and Mr Jay’s resignation of the Office of chief Justice of the United States, both came to my hands yesterday.
          The former gave me much pleasure, and without hesitating a moment, after knowing you would accept the latter, I directed the Secretary of State to make you an official offer of this honorable appointment. To express to you my wish that it may be convenient, and agreeable to you to accept it. To intimate, in that case, my desire, & the advantages which would attend your being in this city the first monday in August (at wch time the next session of the Supreme court will commence)—and To inform you, that your Commission as chief Justice will take date on this day (July the first when Mr Jay’s will cease) but that it would be detained here, to be presented to you on your arrival.
          I shall only add, that the Secretary will write to you by Post, and by a water conveyance also if there be any Vessel in this harbour which will sail for Charleston in a few days—and that, with much sensibility for your good wishes—and an assurance of the sincerest esteem & regard I am—My dear Sir Your most Obedient and Affectionate Hble Servt
          
            Go: Washington
          
        